DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claims 8-22, drawn to a synthetic paper.
	Group II, claims 23-24, drawn to a method for producing the synthetic paper.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


The species are as follows: 
Species I: the inorganic particles in layer B comprise titanium oxide (claim 10)
Species II: the inorganic particles in layer B comprise calcium carbonate (claim 18)
Species III: the inorganic particles in layer B comprise barium sulfate (claim 19)

Applicant is required, in reply to this action, to elect a single species (e.g., please select one of species I, species II or species III) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 8-9, 11-17, and 20-24.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the synthetic paper comprising a cavity-containing polyester film of claim 8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ikehata et al. (US 2013/0112271) with evidentiary reference Prime Polymer (Prime Polypro Product data sheet; March 2008) in view of Sebastian et al. (US 6,753,080) and Takagi et al. (US 2013/0236793).
Ikehata discloses a film having an A/B/A structure in which layer A comprises inorganic particles and polyester and layer B comprises a composition containing polyester and a cavity-forming agent (0067). Ikehata discloses the polyester film for sealing the backside of a solar cell or a laminating material for flexible electronic components (0086) and having a water barrier property (0087) thus the polyester film of Ikehata is viewed as a synthetic paper in view of applicant’s definition of a synthetic paper in the specification (see 0002). The cavity-forming agent being an incompatible polymer and including polyolefins such as polypropylene, given the polypropylene may be used alone, the incompatible polymer is viewed as including 100 wt% of polypropylene (0063 and 0065), overlapping the claimed 90% or more by weight in claim 1. An exemplary polypropylene used in the examples being F-300SP having a melt flow rate of 3.0 (0172), overlapping the claimed melt flow rate ranging from 1.0 to 10 g/10 min and thus satisfying requirement (1)
Ikehata does not expressly teach the polypropylene having a deflection temperature of 85oC or higher under a load, weight-average molecular weight ranging from 200000 to 330000 and molecular weight distribution ranging from 2 to 6.
In regards to the deflection temperature, as evidenced by Prime Polymer, F-300SP has a heat deflection temperature of 100oC under a load of 0.45 MPa, overlapping the claimed deflection temperature of 85oC or higher under load, thus satisfying requirement (2)
In regards to the molecular weight, Sebastian, in the analogous field of cavity containing films (column 4, lines 25-30) teaches polypropylene and polyethylene polymers having a molecular weight range from about 5000 to about 500000 and preferably from 19000 to 300000 (column 10, lines 43-47), overlapping the claimed weight-average molecular weight ranging from 200000 to 330000.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to adjust the molecular weight of the polypropylene of Ikehata to a range of 190000 to 300000, as taught by Sebastian, as this molecular weight range achieves a polymer which is melt processable under the processing conditions (column 10, lines 43-47).
	Sebastian does not disclose the molecular weight being measured by GPC however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art. Thus, requirement (3) is satisfied.
	In regards to the molecular weight distribution, Takagi, in the analogous field of porous polyolefin resin films, teaches a molecular weight distribution (Mw/Mn) of the polypropylene resin of 2.0 to 10.0 and preferably 2.0 to 6.0 (0035), overlapping the claimed distribution ranging from 2 to 5. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the molecular weight distribution of the polypropylene of Ikehata to a range of 2.0 to 6.0, as taught by Takagi, as the smaller the Mw/Mn the narrower the molecular-weight distribution and having a Mw/Mn greater than 2.0 is able to be extrusion molded and when lower than 10.0 the low molecular weight component will not become too large (0035).
Ikehata further discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Ikehata does not expressly teach a bending resistance of 10 mN*cm or more in each of the longitudinal direction and the lateral direction of the film or the film having an optical density of 0.55 or more (in terms of a value when the film thickness is regarded as 50 µm). However, regarding the bending resistance, Ikehata teaches the films of the prior art having no bending when subjected to strength upon processing tests (0133 and Table 1). Furthermore, regarding the claimed bending resistance or optical density properties, Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), therefore, these properties would be expected from the prior art film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781